Citation Nr: 1728332	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Appellant's character of discharge from active service is a bar to Department of Veterans Affairs (VA) disability compensation.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Appellant served on active duty from May 1986 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 Administrative Decision that determined that the Appellant had been discharged from active service under other than honorable conditions due to willful and persistent misconduct. 

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2016.  A copy of the transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The Appellant began an eight year commitment to service in May 1986.

2.  The Appellant's period of service from May 19, 1986 to December 22, 1988 was terminated by a discharge under other than honorable (OTH) conditions. 

3.  The actions that led to the Appellant's discharge from service in December 1988, which included receipt of four non-judicial punishments (NJP) under Article 15 of the Uniform Code of Military Justice (UCMJ) [two for absence without leave (AWOL), one for wrongful possession of another's Armed Forces identification card, and one for wrongful use of methamphetamine/amphetamine and marijuana], constituted willful and persistent misconduct



CONCLUSION OF LAW

The character of the Appellant's discharge for his entire period of service from May 1986 to December 1988 is a bar to the payment of VA compensation benefits. 38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

For VA purposes, a "Veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit "dishonorable conditions" to only those cases where dishonorable discharge was adjudged).  

Specifically, there are two types of character of discharge bars: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. §3.12(d).  These statutory and regulatory bars prevent entitlement to VA benefits.

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 C.F.R. § 3.12(c). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which includes a discharge order under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).
	
An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

As it prevents attainment of Veteran status, a discharge under any of the aforementioned offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  See 38 C.F.R. § 3.12(b).

In this case, the Appellant's period of service resulted in a discharge under other than honorable conditions due to a pattern of misconduct and drug abuse.  

Service personnel records document the Appellant's offenses and investigations by court martial during his period of service from May 1986 to December 1988, to include: being absent without leave (AWOL) for the periods from August 11, 1987 to September 2, 1987, from August 5, 1988 to August 9, 1988, and from October 16, 1988 to October 17, 1988, wrongfully possessing another's identification card, knowingly and wrongfully using amphetamine/methamphetamine, and knowingly and wrongfully using marijuana.  Punishment included forfeiture of pay, extra duties, restriction to limits of place without suspension from duties, and a reduction in rank. 

A letter from the Staff Judge Advocate to the Appellant's Commanding General recommended that the Appellant be separated from service with an other than honorable discharge.  The Appellant was discharged from service in December 1988.  His DD Form 214 lists separation code HKK1, drug use.

The Appellant avers that his discharge should be upgraded to honorable.  In support of his claim, the Appellant testified that his in-service infractions were a reaction to his father's declining health.  See November 2009 Decision Review Officer Hearing Transcript; August 2016 Board Hearing Transcript.  He stated that he was granted thirty days of leave with an additional three days of leave following his father's heart attack.  However, when he returned to base after his authorized leave, he reported to the wrong gate, and was later charged with an unauthorized absence (UA).  During the August 2016 Board hearing, the Appellant contended that he later went AWOL again because he was upset with his father's health condition and being charged with UA for reporting for duty improperly.  However, the Board finds this excuse inadequate.  The Appellant's second period of AWOL was almost a year after his 1987 infraction.  In the meantime, the Appellant was court martialed for wrongfully possessing another's identification card in March 1988 and for wrongful use of amphetamine/methamphetamine and marijuana in August 1988.  

The Appellant contends that his other than a month or two in service, he was a "squared away" soldier.  See November 2009 Decision Review Officer (DRO) Hearing Transcript.  However, other than the Appellant's first fifteen months of service, the evidence of record indicates that, prior to his discharge, the Appellant was charged with an offense every three to six months.  

Nevertheless, the Appellant's representative argues that the Appellant's period of service should be upgraded to honorable based on his receipt of the Good Conduct Medal.  See November 2009 DRO Hearing Transcript; August 2016 Board Hearing Transcript.  The Appellant's DD Form 214 notes in the "Remarks" section, that the Appellant's Good Conduct Medal commences on October 19, 1988.  The requirements for the Marine Corps Good Conduct Medal are any three years of continuous active service after 1945.  The medal is awarded where the qualifying service did not involve any non-judicial punishment (NJP).  When an NJP voids the creditability of the service, a new good conduct period will commence effective the date of the approval of the NJP.

The Appellant's former representative, referred to the Appellant's "receipt" of the Good Conduct Medal as evidence that the Appellant's service was honest, faithful and meritorious.  The Board points out, however, that the Appellant never received the Good Conduct Medal.  The reference to that medal was contained in the "Remarks" section of the DD Form 214, and not in the section for identifying the awards and decorations received.  The reference to the Good Conduct Medal clearly was intended to show that the calculation period for that medal, if eventually awarded, would start on October 19, 1988.  That date corresponds to the date of the last NJP received by the Appellant, which in turn is consistent with the instructions regarding receipt of the medal.  Again, those instructions require a three-year period of service that is not interrupted by a NJP, and specifies that if there is an NJP, the commencing period for the count of three years begins after the last NJP is issued.  The Appellant was discharged two months after the commencement period and after serving only a total of two and half years in service, so he clearly could not meet the three-year requirement for the award of the Good Conduct Medal.  As such, the Board finds that the Appellant did not receive a Good Conduct Medal in service or for his service, and therefore cannot argue its receipt as a basis for upgrading his discharge from service.  

Accordingly, the evidence of record supports a finding that the Appellant was discharged in December 1988 for a pattern of persistent and willful misconduct.  As noted above, a discharge due to willful and persistent misconduct, to include those under other than honorable conditions, as in this case, will be considered to have been issued under dishonorable conditions.  38 C.F.R. 3.12(d)(4).  Discharge under dishonorable conditions is a bar to payment of VA benefits unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release.  See 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b). 

If it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also 38 C.F.R. § 3.354 (defining insanity for purposes of determining cause of discharge from service).

The United States Court of Appeals for Veterans Claims (Court) has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the Appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  The Court further indicated such a determination is not warranted when the record does not reflect an Appellant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the Appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

Crucially, in this case, the Appellant has not argued, and the evidence does not show, that he was insane at any time during his active duty service.  See e.g., August 2016 Board Hearing Transcript.  Rather, the Board notes that the Appellant received a "normal" clinical psychiatric evaluation upon separation from service and denied any subsequent mental health treatment.  See August 1988 Report of Medical Examination; see also August 2016 Board Hearing Transcript.  

Therefore, the Appellant's documented mental health testing in service strongly supports a finding that the Appellant was not insane at the times of his instances of misconduct, and was in fact able to distinguish right from wrong, and adhere to the right.  The insanity exception to the bar of benefits based on discharge under dishonorable conditions is therefore not for application in this case. 

The Board adds that the Appellant's character of discharge has not been upgraded at any time by his service department, or by any discharge review board or presidential directive.  The Appellant applied for an upgrade; however a three-member panel of the Board for Corrections of Naval Records denied his application in April 2009.  

Therefore, based on all of the above, the Board concludes that the Appellant was discharged under other than honorable conditions due to willful and persistent misconduct for the period of service from May 1986 to December 1988.  The character of the Appellant's discharge for this period of service is in fact a bar to the payment of VA benefits.  38 C.F.R. § 3.12(d)(4).

For the foregoing reasons, the preponderance of the evidence is against the Appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

The character of the Appellant's discharge for the period of service from May 1986 to December 1988 is a bar to the payment of VA compensation benefits.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


